File No. 333-134384 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MILLIPORE CORPORATION (Exact name of registrant as specified in its charter)' MASSACHUSETTS 001-09781 04-2170233 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 290 Concord Road Billerica, Massachusetts (Address of principal executive offices) (Zip Code) MILLIPORE CORPORATION EMPLOYEES’ PARTICIPATION AND SAVINGS PLAN (Full titles of the plan) David Hutchinson, Esquire President, General Counsel and Secretary Millipore Corporation 290 Concord Road Billerica, Massachusetts 01821 (978) 715-1535 (Name, address, including zip code, and telephone number, including area code, of agent for service) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated Filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] DEREGISTRATION OF SECURITIES On May 22, 2006, Millipore Corporation (the “Company”) filed with the Securities and Exchange Commission a registration statement on Form S-8 (File No. 333-134384) (the “Registration Statement”) with respect to 300,000 shares of the Company’s common stock, par value $1.00 per share, registered for issuance under the Millipore Corporation Employees' Participation and Savings Plan. On July 14, 2010, pursuant to and in accordance with the Agreement and Plan of Share Exchange, dated as of February 28, 2010, among the Company, Merck KGaA and Concord Investments Corp. (“Concord”), the Company effected a share exchange whereby Concord acquired all the issued and outstanding common stock of the Company in exchange for the right to receive $107.00 per share, in cash, without interest (the “Share Exchange”), and the Company became a wholly owned subsidiary of Concord. As a result of the Share Exchange, the offering pursuant to the Registration Statement has been terminated.Accordingly, the Company hereby files this Post-Effective Amendment No. 1 to the Registration Statement to deregister all shares originally registered under the Registration Statement to the extent such shares remain unsold thereunder.Upon the filing of this Post-Effective Amendment No. 1 to the Registration Statement, all such shares shall be removed from registration. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment No. 1 to the Registration Statement on Form S-8 to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of Billerica, Commonwealth of Massachusetts on the 16th day of July, 2010. MILLIPORE CORPORATION By: /s/ David P. Hutchinson Name: David P. Hutchinson Title: President, General Counsel and Secretary
